Case: 13-5027    Document: 7     Page: 1   Filed: 01/24/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                  MICHAEL W. LONG,
                   Plaintiff-Appellant,

                            v.
                   UNITED STATES,
                   Defendant-Appellee.
                __________________________

                        2013-5027
                __________________________

    Appeal from the United States Court of Federal
Claims in case no. 12-CV-0647, Senior Judge Eric G.
Bruggink.
              __________________________

                      ON MOTION
                __________________________

                       ORDER

   Michael Long moves for leave to proceed in forma
pauperis.

    Long is incarcerated. Pursuant to the Prisoner Liti-
gation Reform Act of 1995, this court may not authorize
the prosecution of an appeal by a prisoner without the
prepayment of fees. 28 U.S.C. § 1915. A prisoner is no
Case: 13-5027        Document: 7   Page: 2   Filed: 01/24/2013




MICHAEL LONG v. US                                         2

longer afforded the alternative of proceeding without
payment of filing fees, but must, in time, pay the $455
filing fee in its entirety. When funds exist, an initial
partial payment must be made consisting of 20% of the
greater of (a) the average monthly deposits to the pris-
oner’s account or (b) the average monthly balance in the
prisoner’s account for the six-month period immediately
preceding the filing of the notice of appeal. 28 U.S.C. §
1915(b)(1). Thereafter, the prisoner is required to make
monthly payments of 20% of the preceding month’s in-
come credited to the prisoner’s account. 28 U.S.C. §
1915(b)(2). The agency with custody of the prisoner must
forward payments from the prisoner’s account each time
the amount in the account exceeds $10 until the $455
filing fee is paid in full. Id.

   By separate letter, the custodian of Long’s prison ac-
count is being directed to make the necessary arrange-
ments to forward the filing fee to the court.

      Accordingly,

      IT IS ORDERED THAT

      Long’s motion to proceed in forma pauperis is denied.

                                     FOR THE COURT
                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
      .

s24